DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restriction
This application contains claims directed to the following patentably distinct species:
Species A1 – Figure 4: a flow diagram of a gas processing plant depicts the fractionation tower constructed in a single vessel.
Species A2 – Figure 5: a flow diagram illustrating alternative means of application of a gas stream separation with the fractionation tower constructed in two vessels.
The species are independent or distinct because distinct flow lines and separation columns. In addition, these species are not obvious variants of each other based on the current record.
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. Currently, no claim is generic.
There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply: the prior art applicable to the particular details of one invention would likely not be applicable to another such that the inventions would require a different field of search (e.g., searching different classes/subclasses or electronic resources, or employing different search strategies or search queries).
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected species or grouping of patentably indistinct species.
Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing them to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other species.
During a telephone conversation with Mark Goldberg on May 13, 2022 a provisional election was made without traverse to prosecute the invention of species A1, claims 1 and 3.  Affirmation of this election must be made by applicant in replying to this Office action.  Claims 2 and 4 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product/apparatus claim will not be rejoined. See MPEP § 821.04. Additionally, in order for rejoinder to occur, applicant is advised that the process claims should be amended during prosecution to require the limitations of the product/apparatus claims. Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
First cooling means, second cooling mean in claim 3 are understood to be heat exchangers. 
First heating means, second heating means and third heating means in claim 3 are understood to be passages in the cooling heat exchangers wherein the fluid gets heated as a refrigerant.
Separating means in claim 3 is understood to be separator.  
First expansion means, second expansion means, third expansion means and fourth expansion means in claim 3 are understood to be expansion valves. 
Dividing means in claim 3 is understood to be a stream that splits from anther stream.
Vapor withdrawing means in claim 3 is understood to be a fluid flow passage.
Compressing means in claim 3 is understood to be a compressor.  
Control means in claim 3 (See the 35 U.S.C. 112(a) and (b) below).
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 3 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 3 use the term “control means’ which is rejected as it fails to comply with the written description requirement. Outside of the phrase “control means’ in the claims the specification does not describe what qualifies as control means and does not have a description that would allow one having ordinary skill in the art at the time the invention was filed what with respect to the application qualifies as control means.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 3 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim limitation “control means” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. No control means are defined in the specification or the drawings in a way that make it clear what would qualify as control means. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181. 
Therefore, because of the above reasons the claim is indefinite. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Campbell et al. (US 5,275,005) in view of Campbell et al. (US 4,854,955) hereinafter referred to as Campbell 955’.
In regard to claim 1, Campbell teaches a process for the separation of a gas stream (33), containing methane and components more volatile than methane, C2 components, C3 components, and heavier hydrocarbon component (See stream 33, see table on col. 7), into (i) a volatile residue gas fraction containing a major portion of said methane and components more volatile than methane and (ii) a relatively less volatile fraction containing a major portion of said C2 components, C3 components, and heavier hydrocarbon components (the feed contain C1 to C4+ and the product streams contain C1 primary and C2+ primary, see Table on col. 7), wherein
(1) said gas stream (33) is cooled (via heat exchanger 17) under pressure sufficiently to form a partially condensed gas stream (33b) (See fig. 2; col. 5, line 65 to col. 6, line 3);
(2) said partially condensed gas stream (33b) is separated (via separator 33) thereby to provide a vapor stream (38) and at least one liquid stream (39) (See fig. 2; col. 6, lines 1-15);
(3) said vapor stream (38) is expanded (via 24/26) to lower pressure to form an expanded vapor stream (38b), whereupon said expanded vapor stream (38b) is supplied to a distillation column (31) at a mid-column feed position (See fig. 2; col. 6, lines 3-29);
 (9) a distillation vapor stream (46) is withdrawn from a region of said distillation column (31) below said mid-column feed position and above said lower mid-column feed position, and is heated  (via heat exchanger 49) to form a heated distillation vapor stream (46a) (See fig. 2; col. 6, lines 54-67);
(10) said heated distillation vapor stream (46a) is compressed (via compressor 47) to a higher pressure to form a compressed stream (46b) (See fig. 2; col. 6, lines 61-63);
(11) said compressed stream (46b) is cooled and substantially condensed (heat exchangers 48, 49, 50) to form a substantially condensed stream (46e), thereby to supply at least a portion of the heating of step (9) (see fig. 2; col. 6, line 63 to col. 7, line 8);
(12) said substantially condensed stream (46e) is expanded (via expansion valve 52) to said lower pressure to form an expanded substantially condensed stream (46f), whereupon said expanded substantially condensed stream (46f) is supplied to said distillation column at a top feed position (See fig. 2; col. 7, lines 1-8);
(13) said expanded vapor stream (38b) and said expanded substantially condensed stream (46f) are fractionated in said distillation column (31) at said lower pressure to form an overhead vapor stream (44) and said relatively less volatile fraction [45] (see fig. 2; col. 7, lines 9-23);
(14) said overhead vapor stream (44) is heated (via heat exchanger 50) to form said volatile residue gas fraction (44a), thereby to supply at least a portion of the cooling of step (11) (See fig. 2); and
(15) the quantities and temperatures of said feed streams to said distillation column are effective to maintain the overhead temperature of said distillation column at a temperature whereby the major portion of said C2 components, C3 components, and heavier hydrocarbon components is recovered in said relatively less volatile fraction (as the column 31 is able to produce, this would be occurring).
Campbell teach said at least one liquid stream (39) is expanded (via expansion valve 28) and supplied to said distillation column (31) at a lower mid-column feed position below said mid-column feed position (See fig. 2; col. 6, lines 30-53), but does not teach (4) said at least one liquid stream is further cooled to form a cooled liquid stream; (5) said cooled liquid stream is divided into first and second portions; (6) said first portion is expanded to said lower pressure to form an expanded first portion; (7) said expanded first portion is heated to form a heated expanded first portion, thereby to supply at least a portion of the cooling of step (4), whereupon said heated expanded first portion is supplied to said distillation column at a lower mid-column feed position below said mid-column feed position; (8) said second portion is expanded to said lower pressure to form an expanded second portion, whereupon said expanded second portion is supplied to said distillation column at an upper mid-column feed position above said mid-column feed position.
However, Campbell 955’ teaches a condensed stream 16 from a vapor-liquid separator 14 flows through exchanger 40 where it is subcooled by heat exchange with the cooled stream 39a from expansion valve 17. The subcooled liquid is then divided into two portions. The first portion (stream 39) flows through expansion valve 17 where it undergoes expansion for flash vaporization as the pressure is reduced to about the pressure of the distillation column. The cold stream 39a from expansion valve 17 then flows through exchanger 40 where it is used to subcool the liquids from separator 14. From exchanger 40 the stream 39b flows to distillation column 24 as a lower mid-column feed. The second liquid portion 37, still at high pressure, is (1) combined with portion 19 of the vapor stream from separator 14 or (2) combined with substantially condensed stream 19a or (3) expanded in expansion valve 38 and thereafter either supplied to the distillation column 24 at an upper mid-column feed position or combined with expanded stream 19b (See fig. 10; col. 12, lines 9-33). 
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention, to modify the at least one liquid stream of Campbell wherein the at least one liquid stream is further cooled to form a cooled liquid stream, and then divided into first and second portions, wherein the first portion is expanded to form an expanded first portion and the expanded first portion is heated to form a heated expanded first portion and the heated expanded first portion is supplied to said distillation column at a lower mid-column feed position below the mid-column feed position and the second portion is expanded to form an expanded second portion, wherein the expanded second portion is supplied to the distillation column at an upper mid-column feed position above the mid-column feed position, in view of the teachings of Campbell 955’ to yield predictable results is obvious, whereby it would have been obvious to cool and divide the at least one liquid stream into first and second portions, wherein the first and second portions are expanded and supplied to said distillation column at a lower mid-column feed position and at an upper mid-column feed position of the distillation column, in order to improve vapor-liquid mixtures in the column by providing the liquid in a form of two separate feeds into the column so as to improve the vapor-liquid contact between the liquids falling through the column and vapors rising through the column in the column.

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Campbell et al. (US 5,275,005) in view of Campbell et al. (US 4,854,955) hereinafter referred to as Campbell 955’ and further in view of Angulano et al. (US 2016/0069610).
In regard to claim 3, Campbell teaches an apparatus for the separation of a gas stream, containing methane and components more volatile than methane, C2 components, C3 components, and heavier hydrocarbon components (See stream 33, see table on col. 7), into (i) a volatile residue gas fraction containing a major portion of said methane and components more volatile than methane and (11) a relatively less volatile fraction containing a major portion of said C2 components, C3 components, and heavier hydrocarbon components (the feed contain C1 to C4+ and the product streams contain C1 primary and C2+ primary, see Table on col. 7) comprising
(1) first cooling means (heat exchanger 17) connected to receive said gas stream (33) and cool said gas stream under pressure sufficiently to form a partially condensed gas stream (33b) (See fig. 2; col. 5, lines 58-68);
(2) separating means (separator 23) connected to said first cooling means (17) to receive said partially condensed gas stream (33b) and separate said partially condensed gas stream into a vapor stream (38) and at least one liquid stream [39] (See fig. 2; col. 6, lines 1-15);
(3) first expansion means (24/26) connected to said separating means (23) to receive said vapor stream (38) and expand said vapor stream to lower pressure to form an expanded vapor stream [38b] (See fig. 2; col. 6, lines 3-29);
(4) a distillation column (31) connected to said first expansion means (24/26) to receive said expanded vapor stream (38b) at a mid-column feed position (See fig. 2; col. 6, lines 3-29);
(10) vapor withdrawing means (flow passage 46) connected to said distillation column (31) to receive a distillation vapor stream from a region of said distillation column below said mid-column feed position and above said lower mid-column feed position  (See fig. 2; col. 6, lines 54-67);
(11) second heating means (heat exchanger 49) connected to said vapor withdrawing means to receive said distillation vapor stream (46) and heat said distillation vapor stream to produce a heated distillation vapor stream [46a] (See fig. 2; col. 6, lines 54-67);
(12) compressing means (compressor 47) connected to said second heating means to receive said heated distillation vapor stream (46a) and compress said heated distillation stream to a higher pressure to form a compressed stream [46c] (See fig. 2; col. 6, lines 61-67);
(13) third cooling means (heat exchangers 48, 49, 50) connected to said compressing means (47) to receive said compressed stream (46b) and cool and substantially condense said compressed stream to form a substantially condensed stream (46e), thereby to supply at least a portion of the heating of step (11) (see fig. 2; col. 6, line 63 to col. 7, line 8);
(14) fourth expansion means (52) connected to said third cooling means (heat exchangers 48, 49, 50) to receive said substantially condensed stream (46e) and expand said substantially condensed stream to said lower pressure to form an expanded substantially condensed stream (46f), said fourth expansion means (52) being further connected to said distillation column (31) to supply said expanded substantially condensed stream (46f) to said distillation column at a top feed position (See fig. 2; col. 7, lines 1-8);
(15) said distillation column adapted to fractionate said expanded vapor stream (38b), and said expanded substantially condensed stream (46f) at said lower pressure to form an overhead stream (44) and said relatively less volatile fraction [45] (see fig. 2; col. 7, lines 9-23);
(16) third heating means (heat exchanger 50) connected to said distillation column to receive said overhead vapor stream (44) and heat said overhead vapor stream to form said volatile residue gas fraction (44a), thereby to supply at least a portion of the cooling of step (13) (See fig. 2).
Campbell teach said at least one liquid stream (39) is expanded (via expansion valve 28) and supplied to said distillation column (31) at a lower mid-column feed position below said mid-column feed position (See fig. 2; col. 6, lines 30-53), but does not teach (5) second cooling means connected to said separating means to receive said at least one liquid stream and further cool said at least one liquid stream to form a cooled liquid stream; (6) dividing means connected to said second cooling means to receive said cooled liquid stream and divide said cooled liquid stream into first and second portions; (7) second expansion means connected to said dividing means to receive said first portion and expand said first portion to said lower pressure to form an expanded first portion; (8) first heating means connected to said second expansion means to receive said expanded first portion and heat said expanded first portion to form a heated expanded first portion, thereby to supply at least a portion of the cooling of step (5), said first heating means being further connected to said distillation column to supply said heated expanded first portion to said distillation column at a lower mid-column feed position below said mid-column feed position; (9) third expansion means connected to said dividing means to receive said second portion and expand said second portion to said lower pressure to form an expanded second portion, said third expansion means being further connected to said distillation column to supply said expanded second portion to said distillation column at an upper mid-column feed position above said mid-column feed position.
However, Campbell 955’ teaches a condensed stream 16 from a vapor-liquid separator 14 flows through exchanger 40 where it is subcooled by heat exchange with the cooled stream 39a from expansion valve 17. The subcooled liquid is then divided into two portions. The first portion (stream 39) flows through expansion valve 17 where it undergoes expansion for flash vaporization as the pressure is reduced to about the pressure of the distillation column. The cold stream 39a from expansion valve 17 then flows through exchanger 40 where it is used to subcool the liquids from separator 14. From exchanger 40 the stream 39b flows to distillation column 24 as a lower mid-column feed. The second liquid portion 37, still at high pressure, is (1) combined with portion 19 of the vapor stream from separator 14 or (2) combined with substantially condensed stream 19a or (3) expanded in expansion valve 38 and thereafter either supplied to the distillation column 24 at an upper mid-column feed position or combined with expanded stream 19b (See fig. 10; col. 12, lines 9-33). 
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention, to modify the at least one liquid stream of Campbell wherein the at least one liquid stream is further cooled to form a cooled liquid stream, and then divided into first and second portions, wherein the first portion is expanded to form an expanded first portion and the expanded first portion is heated to form a heated expanded first portion and the heated expanded first portion is supplied to said distillation column at a lower mid-column feed position below the mid-column feed position and the second portion is expanded to form an expanded second portion, wherein the expanded second portion is supplied to the distillation column at an upper mid-column feed position above the mid-column feed position, in view of the teachings of Campbell 955’ to yield predictable results is obvious, whereby it would have been obvious to cool and divide the at least one liquid stream into first and second portions, wherein the first and second portions are expanded and supplied to said distillation column at a lower mid-column feed position and at an upper mid-column feed position of the distillation column, in order to improve vapor-liquid mixtures in the column by providing the liquid in a form of two separate feeds into the column so as to improve the vapor-liquid contact between the liquids falling through the column and vapors rising through the column in the column.
Campbell does not teach (13) control means adapted to regulate the quantities and temperatures of said feed streams to said distillation column to maintain the overhead temperature of said distillation column at a temperature whereby the major portion of said C2 components, C3 components, and heavier hydrocarbon components is recovered in said relatively less volatile fraction.
However, Angulano teaches control means adapted to regulate the quantities and temperatures of said feed streams to said distillation column to maintain the overhead temperature of said distillation column at a temperature whereby the major portions of the components in said relatively less volatile fraction are recovered (Claim 13).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention, to modify Campbell in view of the teaching of Angulano by providing a control means adapted to regulate the quantities and temperatures of said feed streams to said distillation column to maintain the overhead temperature of said distillation column at a temperature whereby the major portions of the components (C2+) in said relatively less volatile fraction are recovered in Campbell since it has been shown that combining prior art elements to yield predictable results is obvious whereby providing the control means would ensure that the proper product streams are produced.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WEBESHET MENGESHA whose telephone number is (571)270-1793. The examiner can normally be reached Mon-Thurs 7-4, alternate Fridays, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frantz Jules can be reached on 571-272-6681. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/W.M/Examiner, Art Unit 3763                                                                                                                                                                                                        /FRANTZ F JULES/Supervisory Patent Examiner, Art Unit 3763